Citation Nr: 0635582	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-23 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for a 
service connected chronic bronchitis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran had active military service between 1967 and 
1973.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin which granted service connection for chronic 
bronchitis with an assigned non-compensable (0%) evaluation.  

In September 2006, the veteran appeared and testified before 
the undersigned Veterans Law Judge. A transcript of the 
hearing has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   

REMAND

During the September 2006 hearing, the veteran testified 
about all the VA treatment that he has received for his 
respiratory disability sine the last compensation 
examination.  He stated that he goes to the VA clinic for 
treatment every six months; that his last visit to the clinic 
was in April 2006; and that he was expecting the notice for 
the next appointment, which would be sometime in the next two 
or three months. He stated that his condition has worsened 
since the last VA compensation examination.  

According to the records on file, the veteran was last 
examined by the VA for compensation purposes in February 
2004, and the claims folder is devoid of the medical records 
covering all the treatment that the veteran has received 
since February 2004.   

Since the undersigned has been put on notice of the existence 
of VA treatment records that are potentially relevant but not 
on file, an attempt should be made to obtain those records 
prior to further review on appeal. 

When records of VA treatment are potentially material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 
C.F.R. § 3.159.  

Inasmuch as the veteran's condition appears to have 
deteriorated since his last VA examination and the records 
pertaining to his most recent treatment have not been 
associated with the claims folder, it would be appropriate to 
schedule a new examination to determine the current extent 
and severity of his reparatory disorder.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim, are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v.West, 11 Vet.App. 462, 466-467 (1998); 
Bell v. Derwinski, 2 Vet.App. 611,613 (1992).  Furthermore, 
the law requires that these outstanding VA records be 
obtained.  See 38 U.S.C.A.  § 5103A(b-c)(West 2002); 38 
C.F.R. § 3.159(c) (2006). 

Although the records missing could have no bearing on the 
veteran's claim, a remand to obtain and review them is 
necessary for a fair adjudication of the appeal.   

Accordingly, the case is REMANDED for the following actions: 

1.   The RO should obtain all the records 
of any treatment for bronchitis received 
by the veteran at VA and/or private 
medical facilities since 2004. The 
records should be associated with the 
claims folder.  

2.   Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the extent and severity of his 
service connected chronic bronchitis.  
The examination should include x-rays and 
pulmonary function studies to determine 
the severity of his condition. The claims 
file should be made available to and be 
reviewed by the physician.  The 
examination should include any additional 
diagnostic tests or studies that are 
deemed necessary by the examining 
physician.  All objective findings should 
be reported in detail. 

3.   Subsequently, the issue on appeal 
should be readjudicated.   If the benefit 
sought is denied, the veteran should be 
provided with an appropriate supplemental 
statement of the case (SSOC) and given 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



